{¶ 1} The motion for reconsideration is granted to the following extent: The discretionary appeal is accepted on Proposition of Law No. II.
{¶ 2} The judgment of the court of appeals is affirmed on the authority of State v. Singleton, 124 Ohio St.3d 173, 2009-Ohio-6434, 920 N.E.2d 958.
Moyer, C.J., and Lundberg Stratton, O’Connor, O’Donnell, and Cupp, JJ., concur.
Lanzinger, J., concurs for the reasons stated in her concurring opinion in State v. Fuller, 124 Ohio St.3d 543, 2010-Ohio-726.
Pfeifer, J., dissents for the reasons stated in his dissenting opinion in State v. Fuller, 124 Ohio St.3d 543, 2010-Ohio-726.